Exhibit 10.1
AutoWeb, Inc.
 
Employment Agreement
 
This Employment Agreement (“Agreement”) entered into effective as of April 12,
2018 (“Effective Date”), between AutoWeb, Inc., a Delaware corporation
(“AutoWeb” or “Company”), and Jared R. Rowe (“Executive”). Executive and AutoWeb
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”
 
Background
 
AutoWeb wishes to retain the services of Executive, and Executive wishes to be
employed by the Company on the terms and subject to the conditions set forth in
this Agreement.
 
In consideration of the foregoing and other good and valuable consideration,
receipt of which is hereby acknowledged, the Parties hereby agree as follows.
 
1.          Definitions. For purposes of this Agreement, the terms below that
begin with initial capital letters within this Agreement shall have the
specially defined meanings set forth below (unless the context clearly indicates
a different meaning).
 
(a) “409A Suspension Period” shall have the meaning set forth in Section 8.
 
(b) “Arbitration Agreement” means that certain Mutual Agreement to Arbitrate
dated as of the Effective Date and entered into by and between AutoWeb and
Executive concurrently with the execution and delivery of this Agreement by the
Parties.
 
(c) “Benefits” means all Company medical, dental, vision, life and disability
plans in which Executive participates under Section 4(b).
 
(d) “Board” means the Company’s Board of Directors.
 
(e) “Cause” means the termination of the Executive’s employment by Company as a
result of any one or more of the following:
 
(i) any conviction of, or pleading of nolo contendre by, the Executive for any
felony or any crime involving moral turpitude;
 
(ii) any willful misconduct of the Executive which has a materially injurious
effect on the business or reputation of the Company and its affiliates;
 
(iii) Executive engaging in any material act of dishonesty, fraud or
misrepresentation with respect to the Company or its affiliates;
 
(iv) Executive’s violation of any federal or state law, rule, regulation or
order applicable to the Company or its business or affiliates, which results in
material harm to the Company, which violation is not cured within thirty (30)
days following written notice from the Company detailing such violation;
 
(v) a material and continuous failure to perform Executive’s employment duties
and responsibilities to the Company, which failure continues for thirty (30)
days following written notice from the Company detailing the area or areas of
such failure, other than such failure resulting from Executive’s Disability or
ill health.
 
For purposes of this definition of Cause, no act or failure to act, on the part
of the Executive, shall be considered “willful” if it is done, or omitted to be
done, by the Executive in good faith and with the reasonable belief that
Executive’s action or omission was in the best interests of the Company. For
purposes of clarity, Executive’s termination of employment due to death or
Disability is not, by itself, deemed to be a termination by the Company other
than for Cause or a resignation for Good Reason.
 
 
-1-

 
 
(f) “Change in Control” means the occurrence of any one of the following events:
 
(i)      During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
will be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board will be deemed to be an Incumbent Director;
 
(ii)                 Any “person” (as such term is defined in the Securities
Exchange Act of 1934, as amended (“Exchange Act”), and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (“Company Voting Securities”); provided, however, that the event
described in this Section 1(f)(ii) will not be deemed to be a Change in Control
by virtue of any of the following acquisitions: (1) by the Company or any
Subsidiary, (2) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (3) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (4) pursuant to a
Non-Qualifying Transaction, as defined in Section 1(f)(iii), or (5) the
acquisition of additional stock by any one person, who owns more than 50% of the
total voting power of the stock of the Company prior to such acquisition; or
 
(iii)                 The consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
any of its Subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (i) more than 50% of the total voting power of (A) the
corporation resulting from such Business Combination (“Surviving Corporation”),
or (B) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (“Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above is deemed to be a “Non-Qualifying
Transaction”); or
 
(iv)                 The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets provided, however, that any such
event shall not constitute a Change in Control (“Liquidation or Asset Sale
Event”) (i) if immediately following the consummation of such event more than
50% of the total voting power of (A) the corporation resulting from such event
(“Acquirer Corporation”), or (B) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 100% of the voting
securities eligible to elect directors of the Acquirer Corporation (“Parent
Acquirer Corporation”), is represented by Company Voting Securities that were
outstanding immediately prior to such Liquidation or Asset Sale Event (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Liquidation or Asset Sale Event); (ii) the
transfer is to a person, that owned, directly or indirectly, 50% or more of the
total voting power of the Company prior to the transfer or to an entity, at
least 50% of the total voting power of which is owned, directly or indirectly,
by such a person.
 
 
-2-

 
 
For purposes of this definition of Change in Control, the term “Subsidiary”
means any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company if, at the relevant time each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain. For purposes of this
definition, the term “corporation” has the meaning prescribed in Section
7701(a)(3) of the Code and the regulations thereunder. Notwithstanding the
foregoing, for each payment or benefit pursuant to this Agreement that
constitutes deferred compensation under Section 409A of the Code, as defined
below, and to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, a Change in Control shall be deemed to
have occurred with respect to such payment or benefit only if a change in the
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.
 
(g) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act, as
amended, and the rules and regulations promulgated thereunder.
 
(h) “COBRA Continuation Period” means the up to eighteen-month COBRA
continuation period set forth in Section 5(b) and Section 5(c).
 
(i) “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
 
(j) “Common Stock” means the Company’s common stock, par value $0.001 per share.
 
(k) “Disability” means either (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan of the
Company or any Affiliate.
 
(l) “Employment Term” The term of this Agreement is the period commencing with
the Effective Date and ending on the date on which Executive’s employment with
the Company terminates in accordance with this Agreement or otherwise.
 
(m) “Executive’s Primary Work Location” means AutoWeb’s headquarters located at
18872 MacArthur Boulevard, Suite 200, Irvine, California 92612-1400.
 
(n) “Good Reason” means any act, decision or omission by the Company without the
Executive’s consent that: (A) reduces Executive’s Annual Base Salary, Target
Bonus or Travel and Housing Accommodation Monthly Allowance as in existence as
of the date hereof or as of the date prior to any such change, whichever is more
beneficial for Executive at the time of the act, decision, or omission by the
Company; (B) materially diminishes the Executive’s title, authority, duties, or
responsibilities from the authority, duties or responsibilities Executive has as
the Company’s chief executive officer; (C) Executive reporting to anyone other
than the Board or, if the Company is acquired, the board of directors of the
ultimate parent of the acquiring company; (D) the failure by a successor to
assume this Agreement; (E) only if Executive has relocated to the Irvine,
California area, either relocates the Executive’s place of employment from
Executive’s Primary Work Location to any other location in excess of a forty
(40) mile radius from the Executive’s Primary Work Location or requires any such
relocation as a condition to continued employment by Company or Successor
Company; (F) requires Executive to relocate from Atlanta, GA, or (G) involves or
results in any material breach of this Agreement by the Company or Successor
Company, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by the Executive. Notwithstanding the
foregoing, no event shall constitute “Good Reason” unless (i) the Executive
first provides written notice to the Company within ninety (90) days of the
Executive’s knowledge of event(s) alleged to constitute Good Reason, with such
notice specifying the grounds that are alleged to constitute Good Reason, and
(ii) the Company fails to cure such event(s) within thirty (30) days after
Company’s receipt of such written notice.
 
 
-3-

 
 
(o) “Inducement Stock Option Award Agreement” means the Inducement Stock Option
Award Agreement dated as of the Effective Date and entered into by and between
AutoWeb and Executive concurrently with the execution and delivery of this
Agreement by the Parties, which agreement provides for the grant of options to
acquire One Million (1,000,000.00) shares of Common Stock on the terms and
conditions set forth in such agreement.
 
(p) “Inventions Assignment Agreement” means the Inventions Assignment Agreement
dated as of the Effective Date and entered into by and between AutoWeb and
Executive concurrently with the execution and delivery of this Agreement by the
Parties.
 
(q) “Separation from Service” or “Separates from Service” shall mean Executive’s
termination of employment, as determined in accordance with Treas. Reg. §
1.409A-1(h). Executive shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that Executive and the
Company reasonably anticipate that either (i) no further services will be
performed for the Company after a certain date, or (ii) that the level of bona
fide services Executive will perform for the Company after such date (whether as
an employee or as an independent contractor) will permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed by Executive (whether as an employee or independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Company if Executive has been providing services to the Company
for less than thirty six (36) months). If Executive is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
Executive and the Company shall be treated as continuing intact, provided that
the period of such leave does not exceed six months, or if longer, so long as
Executive retains a right to reemployment with the Company under an applicable
statute or by contract. If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds six months and Executive does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Agreement
as of the first day immediately following the end of such six-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that Executive will return to perform services for the Company. For
purposes of determining whether Executive has incurred a Separation from
Service, the Company shall include the Company and any entity that would be
considered a single employer with the Company under Code Section 414(b) or
414(c).
 
(r) “Successor Company” means any successor to AutoWeb or substantially all of
AutoWeb’s assets.
 
(s) “Termination Without Cause” means termination of Executive’s employment with
the Company (i) by the Company (a) for any reason other than those reasons
expressly set forth in the definition of “Cause,” or (b) for no reason at all;
or (ii) by Executive for Good Reason within thirty (30) days following the
Company’s failure to cure the event or events that constitute Good Reason;
provided, however, that Executive’s Separation from Service in connection with a
Change in Control shall not constitute a Termination Without Cause if Executive
is offered employment with the Successor Company under terms and conditions,
including position, salary and other compensation, and benefits, that would not
otherwise provide Executive the right to terminate Executive’s employment for
Good Reason under this Agreement.
 
(u) “Travel and Housing Accommodation Monthly Allowance” means a monthly
allowance of Fifteen Thousand Dollars ($15,000), less applicable tax
withholdings, for Executive’s (i) personal housing in the Irvine, California
area; and (ii) air/ground travel between Atlanta, Georgia and Irvine,
California.
 
2.          Term of Employment. This Agreement shall govern Executive’s
employment during the Employment Term. Executive’s employment is at will and not
for a specified term and may be terminated by the Company or Executive at any
time, with or without Cause or Good Reason and with or without prior, advance
notice. This “at-will” employment status will remain in effect throughout the
Employment Term and cannot be modified except by a written amendment to this
Agreement that is executed by both parties (which in the case of the Company,
must be executed by the Company’s Chairman of the Board or Chief Legal Officer)
and that expressly negates the “at-will” employment status. Subject to the terms
and conditions set forth in this Agreement, Executive may be entitled to
severance and other compensation and benefits upon the occurrence of certain
terminations of Executive’s employment.
 
 
 
-4-

 
 
3.          Nature of Duties.
 
(a) During Executive’s employment under this Agreement, Executive shall be the
Company’s President and Chief Executive Officer. Executive shall have all of the
customary powers and duties associated with such positions, and shall be subject
to the Company’s written policies, procedures, and approval practices provided
to the Executive, including without limitation hiring and employment policies
and codes of conduct and ethics as in effect from time to time governing
executives of the Company. Executive will perform Executive’s duties faithfully
and to the best of his ability and will devote Executive’s full business efforts
and substantially all of his business time to the performance of Executive’s
duties and responsibilities for the Company, provided that Executive shall be
permitted to (i) manage Executive’s personal, financial and legal affairs, (ii)
participate in trade associations, (iii) serve on the board of directors of up
to two for-profit organizations, and (iv) serve on the board of directors of
not-for-profit or tax-exempt charitable organizations, in each case, subject to
compliance with this Agreement and provided that such activities do not
materially interfere with Executive’s performance of Executive’s duties and
responsibilities hereunder. Executive shall report directly to the Board.
Executive’s primary work location will be at the Executive’s Primary Work
Location.
 
(b) Executive will be appointed to be a Board member effective as of the
Effective Date, and Executive hereby consents to such appointment and to be a
Board member in all Company filings with the Securities and Exchange Commission
or other governmental filings. The Company shall cause the nomination of
Executive (to the extent that Executive would be up for election at such time)
in connection with any subsequent proxy statement or information statement
pursuant to which the Company intends to solicit stockholders with respect to
the election of directors and to have the Board recommend in connection with
such subsequent proxy statement or information statement that the stockholders
of the Company vote for the election of Executive. Notwithstanding the
foregoing, the nomination, appointment and election of Executive to the Board
shall be subject to all legal requirements and the Company’s corporate
governance standards regarding service as a director of the Company. Upon the
termination of Executive’s employment for any reason, unless otherwise requested
by the Board, Executive will be deemed to have resigned from the Board (and all
other positions held at the Company and its affiliates) voluntarily, without any
further required action by Executive, as of the end of the Employment Term, and
Executive, at the Board’s request, will execute any documents necessary to
reflect Executive’s resignation.
 
4.          Compensation, Benefits and Expenses.
 
(a) As compensation for the services to be rendered by Executive pursuant to
this Agreement, the Company hereby agrees to pay Executive a base annual salary
(“Base Annual Salary”) at a rate equal to Five Hundred Fifty Thousand Dollars
($550,000.00) during the Employment Term. Executive’s Base Annual Salary shall
be reviewed by the Board (or the Compensation Committee thereof) at least
annually and may be increased by an amount approved by the Board (or the
Compensation Committee thereof) in its sole discretion, and Executive agrees
that the Company has not made any promises or guaranty of any increase in Base
Annual Salary during the Employment Term. The Company may not reduce Executive’s
Base Annual Salary during the Employment Term without Executive’s prior written
consent. The Base Annual Salary shall be paid in substantially equal bimonthly
installments, in accordance with the normal payroll practices of the Company.
Executive will not receive any compensation for Executive’s service as a member
of the Company’s Board or any of its committees.
 
(b) Executive shall be eligible to receive, at the time and in the form provided
for in the Company’s annual incentive compensation plan, an annual incentive
compensation opportunity targeted at one hundred percent (100%) of Executive’s
Base Annual Salary (“Target Bonus”) based upon annual performance goals and the
achievement of those goals, as established and determined at least annually (and
consistently with the Company’s most recent proxy statement disclosure of the
standards for providing cash-based incentive compensation) by the Board or the
Compensation Committee of the Board. Such performance goals may include
Company-wide performance objectives, divisional or departmental performance
objectives, and/or individual performance objectives, as the Board or the
Compensation Committee may determine in its discretion. The Company may not
reduce Executive’s targeted annual incentive compensation opportunity percentage
during the Employment Term without Executive’s prior written consent. The amount
of annual incentive compensation payments, if any, that may be paid to Executive
will be: (i) determined in the reasonable discretion of the Board or the
Compensation Committee; (ii) paid prior to March 15 of the year following the
year for which such bonus is earned, in accordance with the Company’s normal
payroll practices and be subject to the usual, required tax withholding; and
(iii) subject to Executive’s continued employment with the Company through
December 31 of the year for which the bonus is payable. Executive’s bonus for
calendar year 2018 will equal Executive’s actual payout under the Company’s 2018
incentive compensation plan based on actual performance for the entire year (but
shall not be less than 75% of Executive’s Target Bonus) and prorated for the
amount of time Executive was employed by the Company during 2018.
 
 
 
-5-

 
 
(c) The Company will pay Executive a signing bonus in the amount of Two Hundred
Fifty Thousand Dollars ($250,000.00), less applicable tax withholdings,
(“Signing Bonus”). The Signing Bonus will be paid to Executive within thirty
(30) days of the Effective Date. If prior to the first anniversary date of the
Effective Date, Executive shall voluntarily terminate Executive’s employment
with the Company without Good Reason or the Company terminates Executive’s
employment with the Company for Cause, Executive shall repay the pro-rata
portion (determined based on the quotient of the number of days elapsed since
the Effective Date and 365) Signing Bonus to the Company within thirty (30) days
of the effective date of Executive’s termination of employment.
 
(d) Concurrently with the execution and delivery of this Agreement by the
Parties, the Parties have entered into the Inducement Stock Option Award
Agreement. Executive will be eligible to receive additional awards of stock
options, restricted stock or other equity pursuant to any plans or arrangements
the Company may have in effect from time to time. The Board or the Compensation
Committee will determine in its discretion whether Executive will be granted any
such equity awards and the terms of any such award in accordance with the terms
of any applicable plan or arrangement that may be in effect from time to time
and consistent with other grants made by the Company.
 
(e) Executive shall be entitled to all ordinary and customary benefits afforded
generally to executive employees of the Company (except to the extent employee
contribution may be required under the Company’s benefit plans as they may now
or hereafter exist), which shall in no event be less than the benefits generally
afforded to the other executive employees of the Company as of the date hereof
or from time to time, but in any event shall include any qualified or
non-qualified pension, profit sharing and savings plans, any death benefit and
disability benefit plans, life insurance coverages, any medical, dental, health
and welfare plans or insurance coverages, and any stock purchase programs that
are adopted or maintained by the Company generally for executive employees of
the Company. The Company reserves the right to terminate or change the benefit
plans it offers to Company executive employees at any time.
 
(f) The Company shall pay or reimburse Executive for all reasonable business
expenses incurred by Executive while employed under this Agreement that are
submitted in accordance with the Company’s expense reimbursement policies and
procedures. Executive’s business expenses shall be subject to review and
approval by the Chairman of the Board in accordance with the Company’s expense
reimbursement policies and procedures.
 
(g) Each month, during the Employment Term, the Company will pay to Executive
the Travel and Housing Accommodation Monthly Allowance. Should Executive elect
to relocate to the Irvine, California area, the Travel and Housing Accommodation
Monthly Allowance will cease and Company will pay actual moving costs from
Atlanta, Georgia to the Irvine, California area plus actual sales brokerage fees
incurred for the sale of Executive’s residence in Atlanta, Georgia, such moving
and relocation assistance not to exceed Two Hundred Thousand Dollars
($200,000.00) in the aggregate. It is expressly understood that at no point
during the Employment Term Executive shall be required to relocate from Atlanta,
GA area.
 
(h) Executive shall be covered by the Company’s directors and officers insurance
policies and directors and officers indemnification agreements on the same basis
as the Company’s other senior executive officers, as such insurance policies and
coverage limits and conditions and such indemnification agreements may exist
from time to time.
 
(i) The Company will pay directly to Skadden, Arps, Slate, Meagher & Flom for
reasonable and documented legal fees, not to exceed Fifty Thousand Dollars
($50,000.00) incurred by Executive in the negotiation and review of this
Agreement, after the Company’s receipt of appropriate documentation with respect
to fees.
 
 
 
-6-

 
 
(j) During the period commencing on the Effective Date and ending on the day
before the sixtieth day following the Effective Date, Executive shall have the
right to acquire in a direct private placement from the Company up to One
Million Dollars ($1,000,000.00) in shares of the Company’s common stock, $0.001
per value per share. The price of the shares shall be the closing price of the
Company’s common stock on The Nasdaq Capital Market on the date Executive elects
to exercise Executive’s right to purchase the shares, with the purchase of the
shares and delivery of the payment for the shares to be made on the date
Executive notifies the Company of Executive’s exercise of the right to acquire
the shares. The exercise of such right, and the Company’s obligations to issues
the shares shall be subject to compliance with applicable federal and state
securities laws, rules and regulations, including the availability of applicable
exemptions from registration or qualification, and Executive being employed by
the Company at the time of the issuance of the shares, and conditioned on
various requirements, including Executive’s entering into a customary Company
stockholder agreement.
 
  5.          Severance Benefits and Conditions. All amounts payable hereunder
shall be subject to reduction for any employment and withholding taxes that the
Company determines are applicable, and shall be subject to any applicable terms
and conditions set forth in this Section 5, and this Agreement generally,
including without limitation Section 8.
 
(a) Termination Other Than Without Cause. In the event of Executive’s
Termination for Cause, resignation without Good Reason, death, Disability, or
any reason other than Termination Without Cause, Executive shall be entitled to
receive only the following (“Accrued Amounts”): (i) any amounts due and owing to
Executive as of Executive’s employment termination date with respect to any Base
Annual Salary, vested and payable bonuses or incentive payments (including with
respect to bonuses for the year preceding the year of termination which remain
unpaid as of the date of termination), or unreimbursed business expense
reimbursements; (ii) any other payments required by applicable law (including
payments with respect to accrued and unused vacation, personal, sick and other
days); and (iii) any amount accrued and arising from Executive’s participation
in, or benefits accrued under any employee benefit plans, programs or
arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements. In
addition, (1) in case of Executive’s termination due to Disability, within 30
days of termination, Executive will receive a lump sum cash payment equal to
Executive’s Target Bonus and (2) in case of Executive’s termination due to
death, within 30 days of termination, Executive’s estate, will receive a lump
sum cash payment equal to Executive’s Base Annual Salary minus the amount (but
not less than zero) equal to the difference between (i) the amount of life
insurance proceeds payable to Executive’s beneficiaries under Company-provided
life insurance policies and (ii) Executive’s Base Annual Salary.
 
(b) Termination Without Cause. In the event of Executive’s Termination Without
Cause either before a Change in Control or more than eighteen (18) months after
a Change in Control, Executive shall be entitled to (i) the Accrued Amounts;
(ii) continued monthly Base Annual Salary for twenty-four (24) months following
the date of Executive’s Termination Without Cause, at the rate of monthly Base
Annual Salary in effect immediately beforehand; (iii) for an eighteen (18) month
period, subject to Section 5(d) of this Agreement, Benefits at the levels in
effect before employment terminates, including Company-paid COBRA premiums for
any insurance that is in effect for Executive and/or Executive’s dependents
before termination of Executive’s employment, and that Executive elects to
continue in accordance with COBRA; and (iv) the amount of Executive’s annual
incentive compensation plan payout under Section 4(b) for the annual incentive
compensation plan year in which Executive’s date of termination occurred, based
on actual performance for the entire performance period and prorated for the
amount of time Executive was employed by the Company prior to the date of
termination during such plan year.
 
(c) Termination Without Cause related to Change in Control. In the event of
Executive’s Termination Without Cause upon or within eighteen (18) months after
a Change in Control, Executive shall be entitled to (i) the Accrued Amounts;
(ii) a lump sum payment, paid in cash, equal to two (2) times the sum of (1)
Executive’s Base Annual Salary and (2) Executive’s target annual incentive
compensation opportunity under Section 4(b), at the rate of Base Annual Salary
and the target annual incentive compensation opportunity in effect immediately
before such termination; (iii) for the eighteen (18) month period following
Executive’s Termination Without Cause, subject to Section 5(d) of this
Agreement, Benefits at the levels in effect before employment terminates,
including Company-paid COBRA premiums for any insurance that is in effect for
Executive and/or Executive’s dependents before termination of Executive’s
employment, and that Executive elects to continue in accordance with COBRA; and
(iv) Executive’s Target Bonus, at the rate of Base Annual Salary and the Target
Bonus in effect immediately before such termination, prorated for the amount of
time Executive was employed by the Company prior to the date of termination
during such plan year.
 
 
 
-7-

 
 
(d) Special Benefits Provisions.
 
(i) With respect to Benefits that are eligible for continuation coverage under
COBRA, in the event the Company is unable to continue Executive’s and
Executive’s eligible dependents’ (assuming such dependents were covered by
Company at the time of termination) participation under the Company’s then
existing insurance policies for such Benefits, Executive may elect to obtain
coverage for such Benefits either by (1) electing COBRA continuation benefits
for Executive and Executive’s eligible dependents; (2) obtaining individual
coverage for Executive and Executive’s eligible dependents (if Executive and
Executive’s eligible dependents qualify for individual coverage); or (3)
electing coverage as eligible dependents under another person’s coverage (if
Executive and Executive’s eligible dependents qualify for such dependent
coverage), or any combination of the foregoing alternatives. Executive may also
initially elect COBRA continuation benefits and later change to individual
coverage or dependent coverage for Executive or any eligible dependent of
Executive, but Executive understands that if continuation of Benefits under
COBRA is not initially selected by Executive or is later terminated by
Executive, Executive will not be able to return to continuation coverage under
COBRA. The Company shall pay directly or reimburse to Executive the monthly
premiums for the benefits or coverage selected by Executive, with such payment
or reimbursement not to exceed the monthly premiums the Company would pay
assuming Executive timely elected continuation of benefits under COBRA. The
Company’s obligation to pay or reimburse for the Benefits covered by this
Section 5(d) shall terminate upon the earlier of (i) the end of the applicable
Company-paid COBRA Continuation Period; and (ii) Executive’s employment by an
employer that provides Executive and Executive’s eligible dependents with
coverage substantially similar to such Benefits as provided to Executive and
Executive’s eligible dependents at the time of the termination of Executive’s
employment with the Company, provided that Executive and Executive’s eligible
dependents are eligible for participation in such coverage.
 
(ii) With respect to Benefits that are not eligible for continuation coverage
under COBRA, in the event the Company is unable to continue Executive’s
participation under the Company’s then existing insurance policies for such
Benefits, Executive may elect to obtain coverage for such Benefits either by (1)
obtaining individual coverage for Executive (if Executive qualifies for
individual coverage); or (2) electing coverage as an eligible dependent under
another person’s coverage (if Executive qualifies for such dependent coverage),
or any combination of the foregoing alternatives; provided that any alternative
shall be available and implemented only (I) in a manner that neither accelerates
nor delays the year in which taxable income arises from the Benefits, and (II)
in accordance with Section 409A of the Code. The Company shall pay directly or
reimburse to Executive the monthly premiums for the benefits or coverage
selected by Executive, with such payment or reimbursement not to exceed the
monthly premiums the Company paid for such Benefits at the time of termination
of Executive’s employment with the Company. The Company’s obligation to pay or
reimburse for the Benefits covered by this Section 5(d)(ii) shall terminate upon
the earlier of (i) the end of the applicable COBRA Continuation Period; and (ii)
Executive’s employment by an employer that provides Executive with coverage
substantially similar to such Benefits as provided to Executive at the time of
the termination of Executive’s employment with the Company, provided that
Executive is eligible for participation in such coverage. Executive acknowledges
and agrees that the Company shall not be obligated to provide any Benefits
covered by this Section 5(d)(ii) for Executive if Executive does not qualify for
coverage under the Company’s existing insurance policies for such Benefits, for
individual coverage, or for dependent coverage.
 
(e) Timing of Cash Severance Payments.
 
(i) Payments of Accrued Amounts under Sections 5(a), 5(b) and 5(c) shall be made
no later than the payment date required by applicable law or such earlier time
specified in this Agreement.
 
(ii) Subject to Section 8, the satisfaction of the conditions set forth in
Section 5(f), and the following sentences of this Section 5(e)(ii), the cash
monthly Base Annual Salary continuation payments under Section 5(b) shall be
made to Executive in substantially equal bimonthly installments, in accordance
with the normal payroll practices of the Company, as provided in Section 4(a).
If the period of time covered by the entire allowed Release Consideration Period
(as defined in Section 5(f)(ii)) and the entire Release Revocation Period (as
defined in Section 5(f)(ii)) (considering such periods consecutively) begins in
one calendar year and ends in the following calendar year, the cash monthly Base
Annual Salary continuation payments under Section 5(b)(ii) shall commence with
the first Company payroll payment date of such following calendar year which is
after the date on which the Release became effective and non-revocable in
accordance with its terms. In the event commencement of the cash monthly Base
Annual Salary continuation payments is delayed as a result of the immediately
preceding sentence, then any cash monthly Base Annual Salary continuation
payments that would otherwise have been payable before the second tax year but
for the immediately preceding sentence, will be deferred and paid in a lump sum
along with the first payment made in that second tax year.
 
 
 
-8-

 
 
(iii) Subject to Section 8, the satisfaction of the conditions set forth in
Section 5(f), and the last sentence of this Section 5(e)(iii), the lump sum cash
payment under Section 5(c)(ii) and Section 5(c)(iv) shall be made to Executive
within five (5) business days after the Release (as defined in Section 5(f)(ii))
becomes effective and non-revocable in accordance with its terms. If the period
of time covered by the entire allowed Release Consideration Period (as defined
in Section 5(f)(ii)), the entire Release Revocation Period (as defined in
Section 5(f)(ii)) and the entire five business day period described above in
this Section 5(e)(iii) (considering such periods consecutively) begins in one
calendar year and ends in the following calendar year, the lump sum cash payment
under Section 5(c)(ii) and Section 5(c)(iv) shall be made to Executive on the
first business day of such following calendar year which is five (5) or more
business days after the date on which the Release became effective and
non-revocable in accordance with its terms.
 
(iv) Subject to Section 8 and the satisfaction of the conditions set forth in
Section 5(f), cash payments or reimbursements for Benefits under Section 5(d),
if applicable, shall be made to or on behalf of Executive in monthly
installments as provided in Section 5(d).
 
(v) Subject to Section 8, the satisfaction of the conditions set forth in
Section 5(f), and the last sentence of this Section 5(e)(iii), the lump sum cash
payment under Section 5(b), clause (iv) shall be made once the Company’s board
of directors has determined and approved the payouts, if any, under the
Company’s annual incentive compensation plan for the applicable year and at the
same time as payouts are made to other executive officers of the Company who are
actively employed by the Company at the time. In any case, the lump sum cash
payment under Section 5(b), clause (iv) shall be made no later than two and
one-half months after the end of the calendar year in which Executive’s
Separation from Service occurs, provided that the Release shall have become
effective and non-revocable in compliance with its terms prior to expiration of
such two and one-half month period. If the period of time covered by the entire
allowed Release Consideration Period (as defined in Section 5(f)(ii)), the
entire Release Revocation Period (as defined in Section 5(f)(ii)) and the entire
five business day period described above in this Section 5(e)(iii) (considering
such periods consecutively) begins in one calendar year and ends in the
following calendar year, the lump sum cash payment under Section 5(b), clause
(iv) shall be made to Executive on the first business day of such following
calendar year which is five (5) or more business days after the date on which
the Release became effective and non-revocable in accordance with its terms.
 
(f) Conditions on Severance and Benefits. The amounts and benefits (other than
Accrued Amounts) that are payable pursuant to Sections 5(b), 5(c) and 5(d) of
this Agreement shall be provided only if:
 
(i) Executive is compliant, at all times prior to the due date for any payment,
with the terms and conditions set forth in Section 6; and
 
(ii) (A) Executive has executed and delivered to the Company the Separation
Agreement and Release substantially in the form attached hereto as Exhibit A
(“Release”) no later than the expiration of the applicable period of time
allowed for Executive to consider the Release as set forth in Section 13 of the
Release (“Release Consideration Period”); (B) Executive has not revoked the
Release prior to the expiration of the applicable revocation period set forth in
Section 13 of the Release (“Release Revocation Period”); and (C) the Release has
become effective and non-revocable no later than the cumulative period of time
represented by the sum of the maximum Release Consideration Period and the
maximum Release Revocation Period. No payments or benefits set forth in Sections
5(b), 5(c) or 5(d) shall be due or payable to, or provided to, Executive if the
Release has not become effective and non-revocable in accordance with the
requirements of this Section 5(f)(ii).
 
(iii) If requested by the Company, Executive shall have participated in an exit
interview with the Company’s Board of Directors or a committee thereof.
 
(g) Other than the payments and benefits provided for in this Section 5,
Executive shall not be entitled to any additional amounts from the Company
resulting from a termination of Executive’s employment with the Company.
 
 
 
-9-

 
 
6.          Unauthorized Disclosure; Non-Solicitation; Proprietary Rights.
 
(a) Unauthorized Disclosure. Executive agrees and understands that in
Executive’s position with the Company, Executive will be exposed to and will
receive non-public information relating to the confidential affairs of the
Company and its affiliates, including, without limitation, employee lists and
compensation, technical information, intellectual property, business and
marketing plans, strategies, customer information, software, other information
concerning the products, promotions, development, financing and expansion plans,
business policies and practices of the Company and other non-public forms of
information considered by the Company to be confidential and in the nature of
trade secrets (including, without limitation, ideas, research and development,
know-how, technical data, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively,
“Confidential Information”). Executive agrees that at all times during
Executive’s employment with the Company, except as may be required for Executive
to discharge Executive’s duties as a director, employee or an officer of the
Company, and thereafter, Executive shall not disclose such Confidential
Information, either directly or indirectly, to any Person without the prior
written consent of the Company and shall not use or attempt to use any such
information in any manner other than in connection with Executive’s employment
with the Company, unless (i) required by law or court order to disclose such
information, in which case Executive shall provide the Company with written
notice of such requirement as far in advance of such anticipated disclosure as
reasonably possible and use Executive’s best efforts to consult with the Board
prior to such anticipated disclosure; (ii) during the course of or in connection
with any actual or potential litigation, arbitration, or other proceeding based
upon or in connection with the subject matter of this Agreement or otherwise
related to Executive’s employment with the Company; (iii) as may be necessary or
appropriate to conduct Executive’s duties hereunder; (iv) such information has
become public other than by reason of a breach by Executive of this Section
6(a); or (v) the information is generally known to persons involved in the
Company’s trade or business. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of Executive’s
employment with the Company for any reason, Executive shall promptly deliver to
the Company (or, at the Company’s option, destroy (and provide a certification
of such destruction)) all property, keys, notes, electronic storage media,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document which has been produced by, received by or
otherwise submitted to Executive during or prior to Executive’s employment with
the Company, and any copies thereof in Executive’s (or capable of being reduced
to Executive’s ) possession, as well as all computers of the Company provided to
Executive; provided that nothing in this Agreement or elsewhere shall prevent
Executive from retaining and utilizing copies of documents relating to
Executive’s employment or personal benefits, entitlements and obligations
(including employment agreements, confidentiality agreements, stock options
award agreements and severance agreements); documents relating to Executive’s
personal tax obligations; the data and entries from Executive’s contacts and
calendar; Executive’s personal emails; and such other records and documents as
may reasonably be approved by the Company (items covered by this proviso are
referred to herein as the “Personal Documents”). Executive will not disclose to
Company, use in connection with performance of his duties to the Company, or
induce Company to use any proprietary information or trade secrets of third
parties, in each case, with knowledge and intent and in violation of any
confidentiality restrictions to which he is subject, unless the Company is
specifically authorized by such third parties to obtain or use such proprietary
information or trade secrets.
 
(b) Non-Solicitation of Employees. During Executive’s employment with the
Company (whether during the term or thereafter) and for a period of twelve (12)
months after Executive’s termination of employment, Executive shall not (other
than in connection with carrying out Executive’s responsibilities for the
Company) directly or indirectly contact, induce or solicit (or assist any person
to contact, induce or solicit) for employment any person who is then or was an
employee of the Company within the six (6) month period prior to the date of
such contact, inducement or solicitation, provided that nothing in this Section
6(b) shall be deemed to prohibit Executive from (1) providing advice or
references for any employee, (2) placing advertisements in newspapers or other
media of general circulation advertising employment opportunities, provided that
such advertisements are not directed or tailored to Company employees, or (3)
hiring persons who respond to such advertisements, provided that they were not
otherwise solicited by Executive in violation of this Section 6(b).
 
 
 
-10-

 
 
(c) Interference with Business Relationships. During Executive’s employment with
the Company (whether during the Employment Term or thereafter) and for a period
of twelve (12) months after Executive’s termination of employment, Executive
shall not (other than in connection with carrying out Executive’s
responsibilities for the Company) directly or indirectly contact, induce or
solicit (or assist any person to contact, induce or solicit) any customer,
client, partner, joint venturer, vendor or supplier of the Company, or any such
person who was within six (6) months of the date of contact a customer, client,
partner, joint venturer, vendor, or supplier of the Company, to terminate its
relationship or otherwise cease doing business in whole or in part with the
Company, or directly or indirectly interfere with (or assist any person to
interfere with) any material relationship between the Company and any of its
customers, clients, partners, joint venturers, vendors or suppliers.
 
(d) No Other Post-Employment Restrictions. There shall be no contractual or
similar restrictions on Executive’s right to terminate Executive’s employment
with the Company, or on Executive’s post-employment activities, other than as
expressly set forth in this Agreement, the Release and the Inventions Assignment
Agreement.
 
(e) Permitted Communications.
 
(i) An individual may not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.
 
(ii) Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Employee further understands that this Agreement does not limit
Employee’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Company. This Agreement does not limit Executive’s right to receive an
award for information provided to any Government Agencies.
 
(f) Cooperation in Proceedings. Subject to reasonable notice and at reasonable
times not interfering with Executive’s subsequent employment or other business
endeavors, for the first thirty-six (36) months following Executive’s
termination of employment, Executive agrees to assist and cooperate (including,
but not limited to, providing information to Company and/or testifying in a
proceeding) in the investigation and handling of any internal investigation,
legislative matter, or actual or threatened court action, arbitration,
administrative proceeding, or other claim involving any matter that arose during
the period of Executive’s employment.  Executive shall be reimbursed for
reasonable expenses actually incurred in the course of rendering such assistance
and cooperation (including reasonable legal fees and travel expenses). 
Employee’s agreement to assist and cooperate shall not affect in any way the
content of information or testimony provided by Employee.
 
(g) Injunctive Relief. Without limiting the remedies available to the Company,
Executive acknowledges that a breach of any of the covenants contained in this
Section 6 may result in irreparable injury to the Company for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
the Company shall be entitled to seek a temporary restraining order and/or
preliminary or permanent injunction, without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach of
this Section 6.
 
 
 
-11-

 
 
7.          Representations. Each party represents and warrants (i) that such
party is not subject to any contract, arrangement, agreement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits such party’s ability to enter into and fully perform such party’s
obligations under this Agreement (including the agreements the forms of which
are appended hereto); (ii) that such party is able without restrictions to enter
into and fully perform such party’s obligations under this Agreement (including
the agreements of which forms are appended hereto); and (iii) that, upon the
execution and delivery of this Agreement by both parties, this Agreement shall
be such party’s valid and binding obligation, enforceable against such party in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally. The Company represents and warrants
that it is fully authorized by action of the Board, and by actions of any other
Person whose authorization is required, to enter into this Agreement and to
perform its obligations under it.
 
8.          Taxes.
 
(a) All payments made pursuant to this Agreement will be subject to withholding
of applicable taxes. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the regulations and guidance promulgated thereunder (collectively, “Section 409A
of the Code”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. Notwithstanding anything in
this Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under Section
409A of the Code and is designated under this Agreement as payable upon
Executive’s termination of employment shall be payable only upon Executive’s
Separation from Service. To the extent that any reimbursements under this
Agreement are subject to Section 409A of the Code, any such reimbursements
payable to Executive shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred; provided, that
Executive submits Executive’s reimbursement request promptly following the date
the expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit. Executive’s right to receive any installment
payments under this Agreement, including any continuation salary payments that
are payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A of the Code. Except as otherwise permitted under Section 409A
of the Code, no payment hereunder shall be accelerated or deferred unless such
acceleration or deferral would not result in additional tax or interest pursuant
to Section 409A of the Code. If, at the time of Executive’s Separation from
Service under this Agreement, Executive is a “specified employee” (within the
meaning of Section 409A of the Code), any amounts that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code that
become payable to Executive on account of Executive’s Separation from Service
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after the end of the sixth calendar month beginning after Executive’s
Separation from Service (“409A Suspension Period”). Within 14 calendar days
after the end of the 409A Suspension Period, Executive shall be paid a lump sum
payment in cash equal to any payments delayed because of the preceding sentence.
Thereafter, Executive shall receive any remaining benefits as if there had not
been an earlier delay. Each payment or benefit payable under this Agreement is
intended to constitute a separate payment for purposes of Section 409A of the
Code.
 
(b) (i) For purposes of this Section 8(b), the following terms shall have the
following meanings:
 
(A) “Base Amount” means the average of Executive’s W-2 wages from the Company
for the five (5) calendar years completed immediately prior to the calendar year
in which the Section 280G Event occurred as determined in accordance with Code
Section 280G(b)(3) and the regulations thereunder. Any W-2 wages for a partial
year of employment will be annualized, in accordance with the frequency which
such wages are paid during such partial year, before inclusion in Base Amount;
 
 (B) “Parachute Payment” has the meaning set forth in Section 280G(b)(2) of the
Code; and
 
 
 
-12-

 
 
 (C) “Section 280G Event” means a change in the ownership or effective control
of the Company or a change in the ownership of a substantial portion of the
Company’s assets, within the meaning of Section 280G(b)(2)(A)(i) of Code and the
regulations hereunder.
 
(ii) Notwithstanding anything to the contrary contained herein, in the event
that any payment or benefit received or to be received by Executive from the
Company under this Agreement or any other agreement or arrangement between the
Executive and the Company (including, but not limited to, any stock option
rights, stock grants, and other cash and noncash compensation amounts that are
treated as payments under Section 280G), all as determined on a pre-tax basis
(collectively, “Payments”) would constitute a Parachute Payment, then the
Accountants (as defined below) shall promptly calculate (A) the aggregate
after-tax amount of Payments that would be retained by Executive if the full
pre-tax amount of the Payments (“Full Amount”) were paid to Executive and
Executive paid all applicable taxes imposed on the Full Amount (including,
without limitation, any excise taxes imposed on such Payments under Code Section
4999) and (B) the aggregate after-tax amount of Payments that would be retained
by Executive if the pre-tax amount of the Payments paid to Executive were equal
to only 2.99 times Executive’s Base Amount (“Reduced Amount”) and Executive paid
all applicable taxes imposed on the Reduced Amount (which taxes would exclude
excise taxes under Code Section 4999 because the Payments would not constitute
Parachute Payments as a result of the aggregate present value of the Payments
being limited to 2.99 times Executive’s Base Amount). The Accountants shall
promptly deliver a copy of such calculations to the Company and Executive. The
Company shall then pay to or for the benefit of Executive whichever of (I) the
Full Amount of pre-tax Payments or (II) the Reduced Amount of pre-tax Payments,
would result in Executive retaining the greater aggregate after-tax amount of
Payments, after taking into account the total taxes that would be imposed on the
Full Amount of pre-tax Payments or the Reduced Amount of pre-tax Payments, as
applicable. The present value of the Payments will be determined in accordance
with the provisions of Code Section 280G(d)(4) and the regulations thereunder.
 
(iii) Any determination required under this Section 8(b) shall be made in
writing by an independent firms of certified public accountant selected by the
Company (“Accountants”) and approved by Executive, which approval shall not be
unreasonably withheld, delayed or conditioned. The written determination of the
Accountants so selected and approved shall be delivered promptly to the Company
and Executive and, absent manifest mathematical errors, shall be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Section 8(b), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall promptly
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 8(b). The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 8(b).
 
(iv) If Executive’s Payments are reduced by reason of this Section 8(b) and it
is later established, pursuant to a final determination of a court, arbitrator
or a proceeding before the Internal Revenue Service or other taxing authority,
that Executive could have received a greater amount of Payments without
resulting in an excise tax under Code Section 4999, then the Company shall
promptly thereafter (but in no event later than the end of the calendar year in
which such determination is rendered) pay Executive the aggregate additional
amount which could have been paid without resulting in such an excise tax as
soon as practicable, less any employment and withholding taxes that the Company
determines are applicable.
 
 
 
-13-

 
 
(vi) The Company and Executive agree to cooperate generally and in good faith
with respect to (A) the review and determinations to be undertaken by the
Accountants as set forth in this Section 8(b) and (B) any audit, claim or other
proceeding brought by the Internal Revenue Service or other taxing authority to
review or contest or otherwise related to the determinations of the Accountants
as provided for in this Section 8(b), including any claim or position taken by
the Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by Executive of any additional excise tax under Code
Section 4999, over and above the amounts of excise tax established under the
procedure set forth in this Section 8(b).
 
(v) Any reduction in Payments pursuant to this Section 8(b) shall be effected in
the following order (unless Executive, to the extent permitted without violating
Section 409A of the Code and the regulations thereunder, elects another method
of reduction by written notice to the Company prior to the Section 280G Event):
(A) any cash severance payments, (B) any other cash amounts payable to
Executive, (C) any health and welfare or similar benefits valued as parachute
payments, (D) acceleration of vesting of any stock options or stock appreciation
rights for which the exercise price exceeds the then fair market value of the
underlying stock, in order of the option tranches with the largest Section 280G
parachute value (as determined pursuant to the regulations under Section 280G),
(E) acceleration of vesting of any equity award that is not a stock option or
stock appreciation right and (F) acceleration of vesting of any stock options or
stock appreciation rights for which the exercise price is less than the fair
market value of the underlying stock (a “spread”) in such manner as would yield
the largest remaining spread value for Executive as of the date of the Section
280G Event.
  

  9.          Dispute Resolution. Any controversy or claim arising out of, or
related to, this Agreement, or the breach thereof, shall be governed by the
terms of the Arbitration Agreement.
 
10.          Entire Agreement. All oral or written agreements or representations
express or implied, with respect to the subject matter of this Agreement are set
forth in this Agreement. This Agreement, and the agreements annexed hereto as
Exhibit A, contain the entire understanding between the parties hereto and
supersedes any prior employment or change-in-control protective agreement
between the Company or any predecessor and Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to
Executive of a kind elsewhere. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to Executive without reference to this Agreement.
 
11.          Notices. Except as otherwise provided in this Agreement, any
notice, approval, consent, waiver or other communication required or permitted
to be given or to be served upon any person in connection with this Agreement
shall be in writing. Such notice shall be personally served, sent by fax or
email, or sent prepaid by either registered or certified mail with return
receipt requested or Federal Express and shall be deemed given (i) if personally
served or by Federal Express, when delivered to the person to whom such notice
is addressed, (ii) if given by fax or email, when sent with answer-back
confirmed, or (iii) if given by mail, two (2) business days following deposit in
the United States mail. Any notice given by fax or cable shall be confirmed in
writing.
 
If to the Company:
 
AutoWeb, Inc.
18872 MacArthur Boulevard
Irvine, California 92612-1400
Facsimile: (949) 608-3614
Attn:  Executive Vice President, Chief Legal and Administrative Officer and
Secretary
 
If to the Executive:
 
To Executive’s latest home address on file with the Company
 
 
 
-14-

 
 
12.          No Waiver. No waiver, by conduct or otherwise, by any party of any
term, provision, or condition of this Agreement, shall be deemed or construed as
a further or continuing waiver of any such term, provision, or condition nor as
a waiver of a similar or dissimilar condition or provision at the same time or
at any prior or subsequent time.
 
13.          Amendment to this Agreement. No modification, waiver, amendment,
discharge or change of this Agreement, shall be valid unless the same is in
writing and signed by the party against whom enforcement of such modification,
waiver, amendment, discharge or change is or may be sought.
 
14.          Enforceability; Severability. If any provision of this Agreement
shall be invalid or unenforceable, in whole or in part, such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
 
15.          Governing Law. This Agreement and the relationship of the parties
hereto shall be construed and enforced in accordance with the law of the State
of California without giving effect to such State’s choice of law rules. This
Agreement is deemed to be entered into entirely in the State of California.
 
16.          No Third Party Beneficiaries. Except as otherwise set forth in this
Agreement, nothing contained in this Agreement is intended nor shall be
construed to create rights running to the benefit of third parties.
 
17.          Successors of the Company. The rights and obligations of the
Company under this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and assigns of the Company, including any Successor
Company. This Agreement shall be assignable by the Company in the event of a
merger or similar transaction in which the Company is not the surviving entity,
or a sale of all or substantially all of the Company’s assets.
 
18.          Rights Cumulative. The rights under this Agreement, or by law or
equity, shall be cumulative and may be exercised at any time and from time to
time. No failure by any party to exercise, and no delay in exercising, any
rights shall be construed or deemed to be a waiver thereof, nor shall any single
or partial exercise by any party preclude any other or future exercise thereof
or the exercise of any other right.
 
19.          No Right or Obligation of Employment. Executive acknowledges and
agrees that nothing in this Agreement shall confer upon Executive any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way with Executive’s right or the Company’s right to terminate Executive’s
employment at any time, with or without Cause.
 
 
 
-15-

 
 
20.          Interpretation. Every provision of this Agreement is the result of
full negotiations between the Parties, both of whom have either been represented
by counsel throughout or otherwise been given an opportunity to seek the aid of
counsel. Each Party hereto further agrees and acknowledges that it is
sophisticated in legal affairs and has reviewed this Agreement in detail.
Accordingly, no provision of this Agreement shall be construed in favor of or
against any Party hereto by reason of the extent to which any such Party or its
counsel participated in the drafting thereof. Captions and headings of sections
contained in this Agreement are for convenience only and shall not control the
meaning, effect, or construction of this Agreement. Time periods used in this
Agreement shall mean calendar periods (i.e., days, months, and years) in the
State of California, USA, unless otherwise expressly indicated. The English
language shall apply to any interpretation of this Agreement. Except as
otherwise provided or if the context otherwise requires, whenever used in this
Agreement, (i) any noun or pronoun shall be deemed to include the plural and the
singular as well as the masculine, feminine, and neuter genders, (ii) the terms
“include,” “includes,” and “including” shall be deemed to be followed by the
phrase “without limitation,” (iii) the word “or” shall be inclusive and not
exclusive, (iv) all references to Articles, Sections, subsections, preambles, or
recitals, refer to the Articles, Sections, subsections, preamble, and recitals
of this Agreement, and all references to Schedules refer to the Schedules
attached to this Agreement or delivered with this Agreement, as appropriate, and
all references to Exhibits refer to the Exhibits attached to this Agreement,
each of which is made a part of this Agreement for all purposes, (v) the terms
“hereunder,” “hereof,” “hereto,” and words of similar import shall unless
otherwise stated be deemed references to this Agreement as a whole and not to
any particular Article, Section, or other provision hereof, (vi) the terms
“dollars” or “$” means United States dollars, (vii) reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or modified through the date hereof in accordance with the terms thereof and
includes all addenda, exhibits, and disclosure schedules thereto, (viii) any
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and (ix) any reference to any governmental authority includes any designee
thereof or successor thereto. In the event of any inconsistency between the
statements made in the body of this Agreement and those contained in the
Schedules (other than an express exception to a specifically identified
statement), those in this Agreement shall control. Any disclosures in any
Schedule or in any other transaction document of any information that is not
required under the terms hereof or thereof to be disclosed herein or therein
shall not change or diminish the disclosure requirements herein or therein.
 
21.          Legal and Tax Advice. Executive acknowledges that: (i) the Company
has encouraged Executive to consult with an attorney and/or tax advisor of
Executive’s choosing (and at Executive’s own cost and expense) in connection
with this Agreement, and (ii) Executive is not relying upon the Company for, and
the Company has not provided, legal or tax advice to Executive in connection
with this Agreement. It is the responsibility of Executive to seek independent
tax and legal advice with regard to the tax treatment of this Agreement and the
payments and benefits that may be made or provided under this Agreement and any
other related matters. Executive acknowledges that Executive has had a
reasonable opportunity to seek and consider advice from Executive’s counsel and
tax advisors.
 
22.          Counterparts; Facsimile or PDF Signature. This Agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
Agreement may be executed by facsimile, PDF signature, or other electronic means
by either Party, and any such signature shall be deemed originals and binding
for all purposes hereof, without delivery of an original signature being
thereafter required.
 
 
THE PARTIES ACKNOWLEDGE THAT THE COMPANY HAS ADVISED EXECUTIVE TO OBTAIN
INDEPENDENT LEGAL COUNSEL OF EXECUTIVE’S CHOOSING TO ADVISE EXECUTIVE REGARDING
THIS AGREEMENT AND ATTACHED EXHIBITS, AND THEIR TERMS AND CONDITIONS. EXECUTIVE
HAS HAD A REASONABLE OPPORTUNITY TO SEEK THAT ADVICE AND HAS IN FACT OBTAINED
SUCH ADVICE FROM INDEPENDENT LEGAL COUNSEL SELECTED BY EXECUTIVE. EXECUTIVE
ACKNOWLEDGES THAT THE TERMS OF THIS AGREEMENT ARE FAIR AND REASONABLE TO
EXECUTIVE. BY EXECUTING THIS AGREEMENT, EXECUTIVE IS CONSENTING TO THE TERMS OF
THIS AGREEMENT.
 
[Remainder of page intentionally left blank; Signature page follows.]
 
-16-

 
 
 
IN WITNESS WHEREOF, the Company and Executive have executed and entered into
this Agreement effective as of the date first shown above. 
 
 
AutoWeb, Inc.
 
 
 
 
By:   
/s/ Michael J. Fuchs      

 
 
Michael J. Fuchs
 
 
Chairman of the Board

 
 
 
Executive
 
 
 
 
By:   
/s/ Jared R. Rowe        

 
 
Jared R. Rowe
 
 
 
 
 
 

 
 

 
 
 
-17-

 

 
EXHIBIT A
 
SEPARATION AND RELEASE AGREEMENT
 
It is hereby agreed by and between you, Jared R. Rowe (for yourself, your
spouse, family, agents and attorneys) (jointly, “You” or “Executive”), and
AutoWeb, Inc., its predecessors, successors, affiliates, directors, employees,
shareholders, fiduciaries, insurers, employees and agents (jointly, “Company”),
as follows:
 
1. Separation of Employment. You acknowledge that your employment with the
Company ended effective [_______], 20[__] (“Employment Termination Date”), and
that You will perform no further duties, functions or services for the Company
subsequent to the Employment Termination Date. You have resigned or hereby
resign from all officer and director positions You held with the Company or any
of its subsidiaries effective as of the Employment Termination Date. This
Separation and Release Agreement (“Release”) is entered into in connection with
that certain Employment Agreement dated effective as of April 12, 2018 by and
between the Company and Executive (“Employment Agreement”).
 
2. Release Consideration. In exchange for your promises and obligations in this
Release and the Employment Agreement, including the release of claims set forth
below, if You sign and do not revoke this Release and this Release becomes
effective, the Company will pay You the amounts, and will provide the benefits,
due to You under the Employment Agreement, minus legally required federal, state
and local payroll deductions and withholdings. Payment of any monetary amount
provided for in this Section 2 will be made within the time periods required by
the Employment Agreement (except for payments or benefits that will be paid or
provided over time as provided therein) and, if no time is specified, within 5
business days after this Release becomes effective.
 
3. Acknowledgement of Receipt of Amounts Due. You acknowledge and agree that You
have received all, and that the Company does not owe You any additional,
payments, benefits or other compensation as a result of your employment with the
Company or your separation from employment with the Company, including, but not
limited to, wages, commissions, bonuses, vacation pay, severance pay, expenses,
fees, or other compensation or payments of any kind or nature, other than those
amounts or benefits, if any, payable or to be provided to You after the date
hereof pursuant to the Employment Agreement after Your termination of
employment.
 
4. Return of Company Property. Except for Personal Documents (as defined in the
Employment Agreement), You represent and warrant that You have returned to the
Company any and all documents, software, equipment (including, but not limited
to, computers and computer-related items), and all other materials or other
things in your possession, custody, or control which are the property of the
Company, including, but not limited to, Company identification, keys, computers,
cell phones, and the like, wherever such items may have been located; as well as
all copies (in whatever form thereof) of all materials relating to your
employment, or obtained or created in the course of your employment with the
Company. You hereby represent that, other than those materials You have returned
to the Company pursuant to this Section 4 and other than Personal Documents, You
have not copied or caused to be copied, and have not transferred or printed-out
or caused to be transferred or printed-out, any software, computer disks,
e-mails or other documents other than those documents generally available to the
public, or retained any other materials originating with or belonging to the
Company.
 
5. Confidentiality and Non-Solicitation/Interference. You agree that Section 6
of the Employment Agreement remains in effect pursuant to its terms.
 
6. Nondisparagement. You and the Company (solely with respect to its executive
officers and members of the Company’s board of directors) agree that neither
party nor anyone acting on their behalf or at their direction will disparage,
denigrate, defame, criticize, impugn or otherwise damage or assail the
reputation or integrity of the other party publicly or privately to any third
party, including without limitation (i) to any current or former employee,
officer, director, contractor, supplier, customer, or client; (ii) any
prospective or actual purchaser of the equity interests or business partner; or
(iii) to any person or entity in the automotive industry, automotive marketing,
advertising or other services, or the automotive press. Nothing in this Section
6 shall preclude any party from making truthful statements that are reasonably
necessary to comply with applicable law, rule, regulation, order or legal
process, including public disclosure obligations under applicable federal and
state securities laws, rules or regulations or applicable stock exchange rules,
or to defend or enforce their respective rights under this Release.
 
 
 
-18-

 
 
7. Unconditional and General Release of Claims.
 
(a)               In consideration for the payment and benefits provided for in
Section 2, and notwithstanding the provisions of Section 1542 of the Civil Code
of California, You unconditionally release and forever discharge the Company,
and the Company’s current, former, and future, solely in their capacity as such,
controlling shareholders, subsidiaries, affiliates, related companies,
predecessor companies, divisions, directors, trustees, officers, employees,
agents, attorneys, successors, and assigns (and the current, former, and future
controlling shareholders, directors, trustees, officers, employees, agents, and
attorneys of any such subsidiaries, affiliates, related companies, predecessor
companies, and divisions) (all of the foregoing released persons or entities
being referred to herein as “Company Releasees”), from any and all claims,
complaints, demands, actions, suits, causes of action, obligations, damages and
liabilities of whatever kind or nature, whether known or unknown, based on any
act, omission, event, occurrence, or nonoccurrence from the beginning of time to
the date of execution of this Release, that arise out of or in any way relate to
your employment or your separation from employment with the Company.
 
The Company agrees that the consideration provided by this Agreement represents
settlement in full of all outstanding obligations owed to the Company by You or
your heirs, family members, executors, agents, and assigns, solely in their
capacity as such, (collectively, the “Executive Releasees”), and notwithstanding
the provisions of Section 1542 of the Civil Code of California, Company
unconditionally releases and forever discharges You and the other Executive
Releasees, from any and all claims, complaints, demands, actions, suits, causes
of action, obligations, damages and liabilities of whatever kind or nature,
whether known or unknown, based on any act, omission, event, occurrence, or
nonoccurrence from the beginning of time to the date of execution of this
Release, that arise out of or in any way relate to your employment or your
separation from employment with the Company.
 
(b)               You acknowledge and agree that the foregoing unconditional
release includes, but is not limited to, (i) any claims for salary, bonuses,
commissions, equity, compensation (except as specified in this Agreement),
wages, penalties, premiums, severance pay, vacation pay or any benefits under
the Employee Retirement Income Security Act of 1974, as amended; (ii) any claims
of harassment, retaliation or discrimination; (iii) any claims based on any
federal, state or governmental constitution, statute, regulation or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, Section 1981 of the Civil Rights Act of 1866,
the California Fair Employment and Housing Act, the California Family Rights
Act, the Family and Medical Leave Act, the California Constitution, the
California Labor Code, the California Industrial Welfare Commission Wage Orders,
the California Government Code, the Worker Adjustment and Retraining
Notification Act; (iv) whistleblower claims, claims of breach of implied or
express contract, breach of promise, misrepresentation, negligence, fraud,
estoppel, defamation, infliction of emotional distress, violation of public
policy, wrongful or constructive discharge, or any other employment-related
tort, and any claims for costs, fees, or other expenses, including attorneys’
fees; and (v) any other aspect of your employment or the termination of your
employment.
 
(c)               For the purpose of implementing a full and complete release,
each party expressly acknowledges and agrees that this Release resolves all
claims either party may have against the other party or the Company Releasees or
Executive Releasees as of the date of this Release, including but limited to
claims that either party did not know or suspect to exist in such party’s favor
at the time of the execution of this Release. Each party expressly waives any
and all rights which such party may have under the provisions of Section 1542 of
the California Civil Code or any similar state or federal statute. Section 1542
provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
(d)               This Release will not waive the Employee’s rights to
indemnification under the Company’s certificate of incorporation or by-laws or,
if applicable, any written agreement between the Company and the Employee, or
under applicable law.
 
 
-19-

 
 
 
(e)               You hereby certify that You have not experienced a job-related
illness or injury for which You have not already filed a claim.
 
(f)               This Release does not waive or release rights or claims
arising after You sign this Release.
 
(g)               This Release does not waive any rights of either party under
the Employment Agreement, Inventions Assignment Agreement, any stock option or
other equity award agreements that are intended to survive, or which are payable
after, termination of Your employment.
 
8. Covenant Not to Sue. A “covenant not to sue” is a promise not to sue in
court. This covenant differs from a general release of claims in that, besides
waiving and releasing the claims covered by this Release, You represent and
warrant that You have not filed, and agree that You will not file, or cause to
be filed or maintained, any judicial complaint, lawsuit or demand for
arbitration involving any claims You have released in this Release, and You
agree to withdraw any judicial complaints, lawsuits or demands for arbitration
You have filed, or were filed on your behalf, prior to the effective date of
this Release. Still, You may sue to enforce this Release. You agree if You
breach this covenant, then You must pay the legal expenses incurred by incurred
by any Releasee in defending against your suit, including reasonable attorneys’
fees, or, at the Company’s option, return everything paid to You under this
Agreement. In that event, the Company shall be excused from making any further
payments or continuing any other benefits otherwise owed to You under paragraph
2 of this Agreement. Furthermore, You give up all rights to individual damages
in connection with any administrative or court proceeding with respect to your
employment with or termination of employment from, the Company. You also agree
that if You are awarded money damages, You will assign your right and interest
to such money damages (i) in connection with an administrative charge, to the
relevant administrative agency; and (ii) in connection with a lawsuit or demand
for arbitration, to the Company.
 
9. No Reemployment. You acknowledge and agree that the Company has no obligation
to employ You or offer You employment in the future and You shall have no
recourse against the Company if it refuses to employ You or offer You
employment. If You do seek re-employment, then this Release shall constitute
sufficient cause for the Company to refuse to re-employ You. Notwithstanding the
foregoing, the Company has the right to offer to re-employ You in the future if,
in its sole discretion, it chooses to do so.
 
10. No Admission of Liability. This Release does not constitute an admission
that the Company or any other Releasee has violated any law, rule, regulation,
contractual right or any other duty or obligation.
 
11. Severability. Should any provision of this Release be declared or be
determined by any court or arbitrator to be illegal or invalid, the validity of
the remaining parts, terms, or provisions shall not be affected, and said
illegal or invalid part, term, or provision shall be deemed not to be part of
this Release.
 
12. Governing Law. This Release is made and entered into in the State of
California and shall in all respects be interpreted, enforced, and governed
under the law of that state, without reference to conflict of law provisions
thereof.
 
13. Interpretation. The language of all parts in this Release shall be construed
as a whole, according to fair meaning, and not strictly for or against any
party. The captions and headings contained in this Agreement are for convenience
only and shall not control the meaning, effect, or construction of this
Agreement.
 
14. Knowing and Voluntary Agreement. You have carefully reviewed this Release
and understand the terms and conditions it contains. By entering into this
Release, You are giving up potentially valuable legal rights. You specifically
acknowledge that You are waiving and releasing any rights You may have under the
ADEA. You acknowledge that the consideration given for this waiver and release
is in addition to anything of value to which You were already entitled. You
acknowledge that You are signing this Release knowingly and voluntarily and
intend to be bound legally by its terms.
 
 
 
-20-

 
 
15. Protected Communications:
 
(a) An individual may not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.
 
(b) You understand that nothing contained in this Agreement limits your ability
to file a charge or complaint with the U.S. Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.
 
16. Entire Agreement. You hereby acknowledge that no promise or inducement has
been offered to You, except as expressly stated in this Release and in the
Employment Agreement, and You are relying upon none. This Release and the
Employment Agreement represent the entire agreement between You and the Company
with respect to the subject matter hereof, and supersede any other written or
oral understandings between the parties pertaining to the subject matter hereof
and may only be amended or modified with the prior written consent of You and
the Company.
 
17. Arbitration. Any controversy or claim arising out or, or related to, this
Release Agreement, or the breach thereof, shall be governed by the terms of the
Arbitration Agreement (as defined in the Employment Agreement).
 
18. Period for Review and Consideration/Revocation Rights. You understand that
You have twenty-one (21) days after this Release has been delivered to You by
the Company to decide whether to sign this Release, although You may sign this
Release at any time within the twenty-one (21) day period. If You do sign it,
You also understand that You will have an additional seven (7) days after the
date You deliver this signed Release to the Company and to change your mind and
revoke this Release, in which case a written notice of revocation must be
delivered to the Company’s Chief Legal Officer, AutoWeb, Inc., 18872 MacArthur
Blvd. Suite 200, Irvine, California 92612-1400, on or before the seventh (7th)
day after your delivery of this signed Release to the Company (or on the next
business day if the seventh calendar day is not a business day). You understand
that this Release will not become effective or enforceable until after that
seven (7) day period has passed. If You revoke this Release, this Release shall
not be effective or enforceable as to any rights You may have under this
Release. In the event that You revoke this Release, You will not be entitled to
the payments and benefits specified in Section 2.
 
19. Advice of Attorney and Tax Advisor. Employee acknowledges that: (i) the
Company has advised Employee to consult with an attorney and/or tax advisor of
Employee’s choosing (and at Employee’s own cost and expense) before executing
this Release, and (ii) Employee is not relying upon the Company for, and the
Company has not provided, legal or tax advice to Employee in connection with
this Release. It is the responsibility of Employee to seek independent tax and
legal advice with regard to the tax treatment of this Release and the payments
and benefits that may be made or provided under this Release and any other
related matters. Employee acknowledges that Employee has had a reasonable
opportunity to seek and consider advice from Employee’s attorney and tax
advisors.
 
PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A GENERAL RELEASE OF ALL CLAIMS,
KNOWN AND UNKNOWN. YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS RELEASE
THAT ARE NOT AGREED UPON BY THE COMPANY IN WRITING. ANY CHANGES SHALL CONSTITUTE
A REJECTION OF THIS RELEASE BY EMPLOYEE.
 
 
-21-

 
 
 
Dated:

__________________________
 
Jared R. Rowe
 
 
Dated:

AUTOWEB, INC.

 
By:  ______________________   

(Officer Name)
(Title)
 
 
 
 
-22-
